Application foe Rehearing.
Hemphill, Ch. J.
In this case there has been an application for a rehearing. The record is very defective in not transcribing the motion to dismiss the cause from the District Court. The motion or the judgment should show the ground of dismissal. But from the argument and statement of counsel on this application, we have become satisfied that the cause was dismissed from the District Court not from the failure of plaintiffs to give security for costs, in obedience to the rule for that purpose in that Court, but as in effect an aErmance of the judgment of the County Court; that it was intended as a judgment that there was no error in the decree of the Court below; that the judgment of the County Court was erroneous, and as the weight of the presumption is that the judgment of the District Court was an aErmance of the error of the County Court. It is ordered that the judgment, pre*472viously rendered in this cause, be set aside, and that judgment be entered reversing the judgment of the District Court and remanding the cause for further proceedings.
Reversed and remanded.